SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

438
KA 12-01950
PRESENT: WHALEN, P.J., CARNI, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

MONZELL DANGERFIELD, DEFENDANT-APPELLANT.


CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Melchor E.
Castro, A.J.), rendered January 7, 2011. The judgment convicted
defendant, upon his plea of guilty, of burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of burglary in the second degree (Penal Law
§ 140.25 [2]). As the People correctly concede, defendant did not
waive the right to appeal. Although a waiver of the right to appeal
was briefly addressed by County Court as a condition of the plea,
there was no colloquy with defendant and he did not waive that right
(see generally People v Lopez, 6 NY3d 248, 256).

     We nevertheless reject defendant’s contention that the court
erred in refusing to suppress identification evidence on the ground
that the showup identification procedure was unduly suggestive.
Defendant was identified by the owner of the home, who observed
defendant leave his house and enter a green minivan. The owner then
followed the minivan and informed the 911 operator of the minivan’s
location. Although the owner lost sight of the minivan at a
particular location, a police officer who was responding to the report
of the burglary observed a minivan fitting the description given by
the owner and driven by a man who fit the description of the person
seen leaving the owner’s home. Following a high-speed chase, which
ended when the minivan entered a drainage ditch, defendant was
apprehended. The showup identification occurred at a shopping center
one hour after the burglary was reported. Although the distance
between the shopping center and the scene of the crime is not set
forth in the record, the record establishes that the shopping center
is located on the street where defendant was first observed by the
                                 -2-                           438
                                                         KA 12-01950

officer, and which the court described as being “two streets over”
from the scene of the crime. We therefore conclude that the People
established that the showup identification procedure was conducted in
“geographic and temporal proximity to the crime” (People v Ortiz, 90
NY2d 533, 537; see People v Harris, 57 AD3d 1427, 1428, lv denied 12
NY3d 817). Also contrary to defendant’s contention, the
identification procedure was not rendered unduly suggestive because he
was in handcuffs and in the presence of a uniformed police officer
(see People v Johnson, 122 AD3d 1338, 1339, lv denied 25 NY3d 1166).

     We reject defendant’s further contention that he did not
voluntarily waive his Miranda rights and thus that the court erred in
refusing to suppress his statement to the police on that ground.
“ ‘The evidence at the suppression hearing establishes that, after
receiving . . . Miranda warnings, defendant indicated that he
understood his [Miranda] rights and agreed to speak with the
[police]’ ” (People v Lewis, 93 AD3d 1264, 1265, lv denied 19 NY3d
963). The video of the interrogation establishes that defendant
stated that he understood his rights and, when asked whether he wished
to speak to the police, he nodded in the affirmative and spoke to
them. “It is well settled . . . that an explicit verbal waiver is not
required; an implicit waiver may suffice and may be inferred from the
circumstances” (People v Harris, 129 AD3d 1522, 1523 [internal
quotation marks omitted]). Even assuming, arguendo, that defendant
was under the influence of marihuana during the interview, “the
evidence . . . establishes that defendant ‘was not intoxicated to such
a degree that he was incapable of voluntarily, knowingly, and
intelligently waiving his Miranda rights’ ” (People v John, 288 AD2d
848, 848, lv denied 97 NY2d 705). Further, “there is no evidence in
the record to support the contention of defendant that the injuries he
[allegedly] sustained in the motor vehicle accident prevented him from
knowingly and voluntarily waiving his Miranda rights” (id.).




Entered:   June 10, 2016                        Frances E. Cafarell
                                                Clerk of the Court